       Case 1:19-cv-09038-GBD-SDA Document 42 Filed 06/26/20 Page 1 of 2
                             LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                           420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                    T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                                  May 28, 2020
Via Electronic Filing
The Honorable Magistrate Judge Stewart D. Aaron
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                 Re:      Antolini v. McCloskey et al
                          Case No.: 1:19-cv-09038-GBD

Dear Honorable Magistrate Judge Aaron:

       This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey and Theresa
Laurent (collectively, the “Defendants”) in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules I(A) and II(A), this letter
respectfully serves as a response in opposition to the June 24, 2020 Motion for Reconsideration
(the “Motion for Reconsideration”) [Dckt. No. 41] of Plaintiff Dino Antolini (the “Plaintiff”).

        This letter also respectfully serves to request a pre-motion conference on Defendants’
anticipated motion to compel Plaintiff to produce revised Rule 16(a) Initial Disclosures, and for
sanctions.

        First, Plaintiff’s Discovery Motion was filed in derogation of Local Civil Rule (“LCR”)
37.2, and Your Honor’s Individual Motion Practice Rule II(A). As the Court is well aware, LCR
37.2 (“Good-Faith Effort to Resolve”) obligates Plaintiff’s counsel to “confer in good faith in
person or by telephone in an effort to resolve the dispute” prior to making his application. As
reflected in Plaintiff’s Discovery Motion, and Plaintiff’s counsel’s past course of conduct1,
Plaintiff’s counsel did not make a good faith effort to resolve the dispute.

      Plaintiff’s failure to comply with this Court's Individual Motion Practice Rules is sufficient
grounds in and of itself to deny the Motion for Reconsideration. See Rosen v. N. Shore Towers
Apartments, Inc., 2011 WL 839505, at *3 (E.D.N.Y 2011).

        Second, on June 10, 2020, the undersigned served Plaintiff’s counsel with a letter outlining
certain deficiencies in Plaintiff’s Rule 26(a) Initial Disclosures. Specifically, Plaintiff’s Initial
Disclosures were incomplete and incorrect for failure to properly disclose a computation of each
category of damages claimed. Plaintiff’s Initial Disclosures also failed to disclose the documents
on which each computation is based. See Fed. R. Civ. Pro. 26(a)(1)(A)(iii) and (e). A true and
correct copy of Plaintiff’s Rule 26(a) Initial Disclosures are annexed hereto as Exhibit “A”. A

1
 This is not an isolated occurrence. See [Dckt. Nos. 20, 21, 25, 27, 30, 31] [Plaintiff’s Letter Motions filed in
derogation of the Honorable District Judge George B. Daniels’ Individual Motion Practice Rule II(C)]; see also
[Dckt. No. 31] [Plaintiff’s Letter Motion admitting to engaging in prohibited ex parte telephonic communications
with Chambers in derogation of Individual Motion Practice Rule II(B)(i)(1) of the Hon. George B. Daniels].

                                                         1
      Case 1:19-cv-09038-GBD-SDA Document 42 Filed 06/26/20 Page 2 of 2




true and correct copy of the undersigned’s June 10, 2020 deficiency letter is annexed hereto as
Exhibit “B”.

       As of the date of this letter, Plaintiff’s counsel has refused to respond to the undersigned’s
attempt to meet and confer regarding Defendants’ anticipated motion to compel Plaintiff to
produce revised Rule 26(a) Initial Disclosures.

        In light of the foregoing, Defendants respectfully request: (i) that Plaintiff’s Motion for
Reconsideration be denied; and (ii) the scheduling of a telephonic conference on Defendants’
anticipated motion to compel Plaintiff to produce revised Rule 26(a) Initial Disclosures.

       Thank you, in advance, for your time and consideration.

                                                         Respectfully submitted,

                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Jason Mizrahi
                                                            Jason Mizrahi
                                                            420 Lexington Avenue, Suite 2525
                                                            New York, NY 10170
                                                            Tel. No.: (212) 792-0048
                                                            Email: Jason@levinepstein.com
                                                            Attorneys for Defendants

VIA ECF: All Counsel




                                                 2
